UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-6609


KELVIN ALLEN MCNEIL,

                  Petitioner – Appellant,

          v.

KEITH WHITENER,

                  Respondent – Appellee,

          and

STATE OF NORTH CAROLINA,

                  Respondent.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:11-hc-02058-F)


Submitted:   July 24, 2012                    Decided:   September 6, 2012


Before GREGORY and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kelvin Allen McNeil, Appellant Pro Se. Mary Carla Hollis,
Assistant  Attorney General,  Raleigh, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Kelvin Allen McNeil seeks to appeal from his pending

28    U.S.C.    § 2254   (2006)   petition. *      This     court    may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain      interlocutory   and       collateral    orders,    28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                  Neither a final order

nor an appealable interlocutory or collateral order has been

entered in McNeil’s case.           Accordingly, we dismiss the appeal

for    lack    of   jurisdiction.      We      dispense    with     oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           DISMISSED




       *
       To the extent McNeil seeks to appeal his North Carolina
state court conviction to this court, we lack jurisdiction to
review state court orders.    See District of Columbia Court of
Appeals v. Feldman, 460 U.S. 462, 482 (1983).




                                          3